Case 2:21-cv-00855-WSS-LPL Document 3 Filed 08/13/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

GENERAL JAMES M. WHITEY BULGER
MALARIK, et al,

Plaintiffs, Civil Action No. 2:21-cv-855
v. Hon. William S. Stickman IV
Hon. Lisa Pupo Lenihan
BEAVER COUNTY JAIL
ADMINISTRATION, et ai,

Defendants.

 

 

ORDER OF COURT

Pending before the Court are the Motion for Leave to Proceed in forma pauperis (“IFP”’)
filed by General James M. Whitey Bulger Mafia Malarik (“Plaintiff’) and United States
Magistrate Judge Lisa Pupo Lenihan’s Report and Recommendation that the motion be denied
pursuant to 28 U.S.C. § 1915(g). (ECF Nos. 1 and 2). Magistrate Judge Lenihan determined
that Plaintiff filed at least three actions in federal court that were dismissed for failure to state a
claim upon which relief may be granted. She concluded that Plaintiff cannot proceed IFP in this
action pursuant to § 1915(g) because he was not in imminent danger of serious physical injury at
the time he filed his Complaint. (ECF No. 2). Plaintiff was served with the Report and
Recommendation and notified that he had until August 6, 2021, to file Objections. (ECF No. 2).

No Objections having been filed, the Court hereby ADOPTS Magistrate Judge Lenihan’s
Report and Recommendation as its Opinion. The Court concurs with her legal analysis and
conclusion.

AND NOW, this 13 day of August 2021, IT IS HEREBY ORDERED that Plaintiffs

Motion for Leave to Proceed IFP (ECF No. 1) is DENIED pursuant to 28 U.S.C. § 1915(g). IT
Case 2:21-cv-00855-WSS-LPL Document 3 Filed 08/13/21 Page 2 of 2

IS FURTHER ORDERED that this action is DISMISSED until such time as Plaintiff pays the
full $402.00 filing fee. Even if the other four named Plaintiffs, who have not signed the
Complaint or submitted their own motions for leave to proceed in forma pauperis, submit

motions to proceed in forma pauperis, the case will remain closed until the full $402.00 filing fee

is paid. The Clerk of Court is ORDERED to mark this case ADMINISTRATIVELY CLOSED.

BY THE COURT:

 

 

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE
